NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES MARION SIMS,                              No. 16-15620

                Plaintiff-Appellant,            D.C. No. 5:14-cv-04892-PSG

 v.
                                                MEMORANDUM*
B. HENDRICK; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Paul S. Grewal, Magistrate Judge, Presiding**

                            Submitted August 9, 2017***

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      James Marion Sims, a California state prisoner, appeals pro se from the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Sims’s request for oral
argument, set forth in his opening brief, is denied.
district court’s summary judgment for failure to exhaust administrative remedies

his 42 U.S.C. § 1983 action alleging First Amendment retaliation. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Williams v. Paramo, 775
F.3d 1182, 1191 (9th Cir. 2015), and we affirm.

      The district court properly granted summary judgment because Sims did not

properly exhaust prison grievance procedures concerning his claim or show that

exhaustion was effectively unavailable. See Griffin v. Arpaio, 557 F.3d 1117, 1120

(9th Cir. 2009) (“[A] grievance [only] suffices if it alerts the prison to the nature of

the wrong for which redress is sought.” ); Sapp v. Kimbrell, 623 F.3d 813, 822 (9th

Cir. 2010) (exhaustion is not required where administrative remedies are rendered

“effectively unavailable”).

      AFFIRMED.




                                           2                                     16-15620